Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 7-11 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Hewitt; cited by Applicant). Hewitt discloses the claimed amphibious vehicle 10 with a buoyant hull 20, a boat motor affixed to the hull to propel the amphibious vehicle in water (engine 80, outdrive 82) which propels the amphibious vehicle during marine operation, two or more powered wheel assemblies affixed to the hull on opposite sides (Figure 1) to propel the amphibious vehicle on land with a plurality of wheels (paragraph 0041) and two or more selectively rotatable arms affixing each wheel assembly to the hull, the arms affixing each respective wheel assembly being selectively rotatable in unison in a same plane (Figure 1) to move the respective wheel assembly between a lowered position and a raised position. With respect to claims 4, 9, note Hewitt, Figure 1 and rams 24-25. With respect to claim 7, note Hewitt, Figures 6-7. With respect to claim 8, note Hewitt, hinges 22. With respect to claims 10-11, note Hewitt, paragraphs 0049, Figure 11, elements 80, 82. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hewitt; cited by Applicant) in view of Gibbs et al (WO 2007/141515; cited by Applicant). Hewitt does not disclose the claimed each wheel assembly having two or more powered wheels. Gibbs et al teach each wheel assembly having two or more powered wheels (tracked drives 212 with driven wheels 15; page 8, lines 18-24). It would have been obvious to a person of ordinary skill in the art before the effective fling date of the claimed invention to form the device of Hewitt with each wheel assembly having two or more powered wheels as taught by Gibbs et al for improved power distribution and efficiency. With respect to claims 2-3, both Hewitt and Gibbs et al, show a continuous tread.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hewitt; cited by Applicant) in view of Darby et al (US 2005/0170710; cited by Applicant). With respect to claims 5-6, Hewitt does not disclose the claimed automatic selection based upon water depth. Darby et al teach automatic selection based upon water depth (paragraph 0038). It would have been obvious to a person of ordinary skill in the art before the effective fling date of the claimed invention to form the device of Hewitt with automatic selection based upon water depth as taught by Darby et al for improved safety. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zelechonok (US 8454399) shows a vehicle. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678.  The examiner can normally be reached on Mon-Thu 6-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617